Per Curiam.
The record contains no evidence of undue influence, unless there was an absence of testamentary capacity. After a thorough study and analysis of the evidence which was introduced at the trial before the Surrogate, this court finds that the instrument propounded for probate, bearing date on the 3d day of June, 1945, was duly executed by the testator and attested in the manner required by section 21 of the Decedent Estate Law, that it was his own free act and deed, that the testator possessed testamentary capacity and was not subject to undue influence at the time of the execution thereof, and that it is his last will and testament (cf. Surrogate’s Ct. Act, § 309).
The decree of the Surrogate should be reversed, with costs and disbursements to the appellants payable out of the estate, and the will should be admitted to probate in accordance with the prayer of the petition therefor and the matter remitted to the Surrogate for further proceedings in accordance with this opinion.
The appeal from the order denying a new trial should be dismissed.